                                                                                                         FILED
                                                                                                2020 Feb-12 AM 11:17
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

MEGAN GARCIA,                          )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )                 Case No. 2:18-CV-02079-KOB
                                       )
PAMELA CASEY, SCOTT GILLILAND, )
SUE ASHWORTH, and BRIAN K.             )
RATLIFF,                               )
                                       )
      Defendants.                      )
_______________________________________)
                                       )
VICTOR REVILL,                         )
                                       )
      Plaintiff,                       )
                                       )                 Case No. 2:19-CV-00114-KOB
      v.                               )
                                       )
PAMELA CASEY, SCOTT GILLILAND, )
SUE ASHWORTH, and BRIAN K.             )
RATLIFF,                               )
                                       )             THIS DOCUMENT RELATES TO
                                                     BOTH CASES
       Defendants.


                         MEMORANDUM OPINION AND ORDER

       This matter comes before the court on three motions for reconsideration (Garcia Docs. 49

and 55, and Revill Doc. 36), pursuant to Federal Rule of Civil Procedure 59(e), regarding this

court’s memorandum opinion and accompanying order of August 1, 2019 (Garcia Docs. 46,

47). 1 Plaintiffs Megan Garcia and Victor Revill separately filed motions asking the court to



1
 To prevent confusion regarding the two docket sheets for these consolidated cases, the court
uses “Garcia Doc.” to refer to docket entries in the case filed by Megan Garcia, 2:18-CV-02079-
KOB, and “Revill Doc.” to refer to docket entries in the case filed by Victor Revill, 2:19-CV-
00114-KOB.
                                                1
reconsider the state-agent immunity defense that Defendants raised in their motions to dismiss.

(Garcia Doc. 49 and Revill Doc. 36.) 2 Defendants Pamela Casey and Scott Gilliland filed a joint

motion asking the court to reconsider whether Defendants sufficiently raised the argument that

Plaintiffs’ factual assertions failed to state a claim upon which relief can be granted. (Garcia

Doc. 55 and Revill Doc. 38.) For the reasons explained below, the court will GRANT Plaintiffs’

motions to reconsider and DENY Defendants’ motion to reconsider. Pursuant to this order, the

court will vacate the prior memorandum opinion and order and substitute a new memorandum

opinion and order denying Defendants’ Motion to Dismiss as to Ms. Garcia’s Counts Two and

Three and as to Mr. Revill’s Counts Nine, Ten, Eleven, Twelve, and Thirteen.

Standard of Review

       Motions filed under Rule 59(e) present “an extraordinary remedy [that] is employed

sparingly.” Rueter v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 440 F. Supp. 2d 1256, 1267–

68 (N.D. Ala. 2006). Motions for reconsideration should not be a “‘knee-jerk reaction to an

adverse ruling.’” Rueter, 440 F. Supp. 2d at 1267–8) (quoting Summit Medical Center of

Alabama, Inc. v. Riley, 284 F. Supp. 2d 1350, 1355 (M. D. Ala. 2003)). A party cannot use a

motion for reconsideration “to relitigate old matters, or to raise arguments or present evidence

that could have been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554

U.S. 471, 485 n.5 (2008).

       Although “as a rule, parties are not entitled to two bites at the apple,” occasions arise

when “reconsideration should be entertained.” Lussier v. Dugger, 904 F.2d 661, 667 (11th Cir.

1990). Such occasions include when “newly discovered evidence or manifest errors of law or




2
 Garcia Doc. 49 and Revill Doc. 35 are identical documents, both filed by Ms. Garcia. Mr.
Revill filed Revill Doc. 36.
                                                  2
fact” justify granting such a motion. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). The

decision whether to grant a Rule 59 motion lies within the sound discretion of the district court.

Id.

Defendants’ Motion

       Defendants’ motion for reconsideration, filed after Plaintiffs’ motions to reconsider,

seeks a second bite at the apple; the motion contends that the court should have analyzed whether

Plaintiffs failed to state a claim for which relief could be granted pursuant to Federal Rules of

Civil Procedure 12(b)(6) and 8(a). (Garcia Doc. 55 and Revill Doc. 38.) The court’s

memorandum opinion of August 1, 2019 found that Defendants’ motions to dismiss did not

argue that Plaintiffs failed to state a claim based on a lack of plausibly alleged facts. (Garcia

Doc. 46 at 8.) Instead, the court analyzed the five affirmative defenses that Defendants raised in

their motions to dismiss and granted in part and denied in part Defendants’ motions. Defendants

now ask the court to reconsider, and they argue that they did in fact argue that Plaintiffs’ alleged

facts did not support claims upon which relief could be granted under Federal Rules of Civil

Procedure 12(b)(6) and 8(a).

       Defendants’ original motions to dismiss contain the following three references to alleged

factual insufficiency. First, in their introductions, both motions to dismiss state, without further

elaboration, that “Plaintiff has further failed to state a claim against the DA and Assistant DA for

which relief can be granted.” (Garcia Doc. 26 at 4; Revill Doc. 2 at 3.) Second, both motions

include a boilerplate “Standard of Review” section that recites the basic rules presented in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

(Garcia Doc. 26 at 10–11; Revill Doc. 2 at 10–11.) Third, in the discussions of the prosecutorial

immunity defense, both motions state that Plaintiffs claims “appear to be based on conjecture.”



                                                  3
(Garcia Doc. 26 at 11; Revill Doc. 2 at 11.) Defendants’ motions contain no other references to

alleged factual insufficiency, pursuant to Rule 8(a).

       Noting Defendants’ paucity of argumentation regarding alleged factual insufficiency, Ms.

Garcia pointed out in her brief opposing the motions to dismiss that Defendants only raised five

affirmative defenses but did not allege a failure to state a claim on which relief could be granted

based on insufficiently pled facts. (Garcia Doc. 27 at 1.)

       Even after Ms. Garcia brought this lack of factual insufficiency argumentation to

Defendants’ attention, Defendants’ two reply briefs presented only marginally more relevant

analysis than what appeared in the motions to dismiss. Instead of offering substantive arguments

why any claim failed as a matter of law, Defendants’ reply briefs re-stated the standard espoused

in Twombly and Iqbal, referred back to the meager allegations proffered in the motions to

dismiss, asserted generally that all of Plaintiffs’ claims were “conclusory” or “speculative,”

discussed differences between the original and amended complaints, and added a First

Amendment defense. (Garcia Docs. 29 at 1–4 and 33 at 1–6.)

       The argument mostly closely analogous to a factual insufficiency argument appears on

page five of “Defendants’ Supplemental Reply to Plaintiff’s Response to Casey and Gilliland’s

Motion to Dismiss” (Doc. 33). There, Defendants purport to attack Plaintiffs’ defamation claims

by referencing two U.S. Supreme Court cases and an Eleventh Circuit opinion for the proposition

that “allegations of injury to reputation alone do not support a § 1983 claim for violation of due

process.” Cypress Ins. Co. v. Clark, 144 F.3d 1435, 1436 (11th Cir. 1998); see also Paul v.

Davis, 424 U.S. 693 (1976); Siegert v. Gilley, 500 U.S. 226 (1991). But even in this section,

Defendants do not explain how the stated rule applies to anything that appears in the Plaintiffs’

two complaints.



                                                 4
       Plaintiffs bring a total of 18 claims. In their motions to dismiss, Defendants chose to

attack these claims with a series of affirmative defenses. But nowhere in either their motions to

dismiss or in the supporting briefs do Defendants offer tenable arguments why any of these

claims are factually insufficient. “[T]he party moving for dismissal has the burden of proving

that no claim has been stated.” Union Ins. Co. v. Blakeney Palmer Co., LLC, No. 7:12-CV-

04072-RDP, 2013 U.S. Dist. LEXIS 195343, at *3 (N.D. Ala. May 6, 2013). Conversely, the

court has no burden to parse through the complaint looking for a reason to grant a defendant’s

motion to dismiss. See Fisher v. Ciba Specialty Chems. Corp., 238 F.R.D. 273, 299 n.57 (S.D.

Ala. 2006) (“[T]he court is under no duty to exercise imagination and conjure what a plaintiff

might have alleged, but did not, and do counsel’s work for him or her. . . . [T]he onus is upon the

parties to formulate arguments”) (internal citations omitted).

       Because Defendants here never sufficiently alleged a factual insufficiency argument,

their motion to reconsider is DENIED.

Plaintiffs’ Motions

       Regarding Plaintiffs’ two motions to reconsider (Garcia Doc. 49 and Revill Doc. 36), on

second look, the court agrees with Plaintiffs and finds that Defendants did not meet the burden

imposed on their affirmative defense of state-agent immunity. Specifically, Defendants failed to

show that they were acting in a function that would entitle them to state-agent immunity at the

time they allegedly defamed Ms. Garcia and Mr. Revill. Instead of first looking at whether

Defendants were engaged in a protected function, the court jumped to the conclusion that

because Plaintiffs alleged that Defendants acted under color of state law, then the state-agent

immunity doctrine applied. (Garcia Doc. 46 at 23.) But whether Defendants acted under color of

state law is wholly irrelevant to state-agent immunity. The court should have first questioned



                                                 5
whether Defendants demonstrated that they were engaged in a protected function. See Ex parte

Cranman, 792 So. 2d 392, 405 (Ala. 2000). Because applying the correct analysis leads to a

different result than the court’s original finding, the court finds that Plaintiffs’ motions for

reconsideration should be granted.

       Plaintiffs have demonstrated that the court committed a manifest error of law by applying

the wrong standard, so the court GRANTS Plaintiffs’ motions to reconsider and VACATES its

memorandum opinion and order of August 1, 2019. (Garcia Docs. 46, 47.) The court will

substitute a new memorandum opinion and order denying Defendants’ Motion to Dismiss as to

Ms. Garcia’s Counts Two and Three and as to Mr. Revill’s Counts Nine, Ten, Eleven, Twelve,

and Thirteen.

       DONE and ORDERED this 12th day of February, 2020.



                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               UNITED STATES DISTRICT JUDGE




                                                   6
